NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                 KEVIN ERNESTO RAFAEL ORELLANA,
                             Appellant.

                             No. 1 CA-CR 21-0348
                               FILED 5-31-2022


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201802026
            The Honorable Douglas Camacho, Judge Pro Tem

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Law Office of Elizabeth M. Hale, Lakeside
By Elizabeth M. Hale
Counsel for Appellant
                           STATE v. ORELLANA
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Brian Y. Furuya and Judge Jennifer M. Perkins joined.


W E I N Z W E I G, Judge:

¶1             Kevin Ernesto Rafael Orellana appeals his conviction and
sentence for aggravated driving while under the extreme influence of
intoxicating liquor, a class 4 felony. After searching the record and finding
no arguable, non-frivolous question of law, Orellana’s counsel filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), asking this court to search the record for fundamental
error. Orellana had the opportunity to file a supplemental brief but did not.
After reviewing the record, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             A police officer observed Orellana speeding and failing to
stop for a stop sign. Orellana had bloodshot eyes and slurred speech, and
his driver’s license had been suspended. After failing the sobriety tests, he
was taken to the police station. The officer obtained a search warrant for
Orellana’s blood, which a phlebotomist drew and packaged, labeling the
sample with proper identifying markers. Lab tests showed that Orellana
had a blood alcohol concentration of 0.152.

¶3            Orellana was indicted on a single count of aggravated driving
a vehicle while under the extreme influence of intoxicating liquor with an
alcohol concentration of 0.15 or more but less than 0.20, a class 4 felony in
violation of A.R.S. §§ 28-1382(A)(1) and -1383(A)(1), 13-701, -702 and -801.
He pled not guilty.

¶4           The court held a one-day trial. The police officer and lab
manager, Jonathan Noble, both testified. After a short deliberation, the jury
returned a verdict of guilty as to aggravated driving while under the
extreme influence of intoxicating liquor. Orellana was placed on five years’
probation with six months in the Arizona Department of Corrections. He
timely appealed. We have jurisdiction under Article 6, Section 9, of the
Arizona Constitution and A.R.S. §§ 12-120.21(A)(1), 13-4031 and -
4033(A)(1).



                                       2
                          STATE v. ORELLANA
                           Decision of the Court

                               DISCUSSION

¶5             We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none. Orellana was present at all critical stages of the proceeding, except
for one oral argument when his presence was waived and three pretrial
management conferences when bench warrants were issued and later
quashed. He was represented by counsel at all critical stages. The record
reflects that the superior court afforded Orellana all his constitutional and
statutory rights and the proceedings were conducted in accordance with
the Arizona Rules of Criminal Procedure. The court held appropriate
pretrial hearings, and the evidence presented at trial and summarized
above was sufficient to support the court’s verdict. Orellana’s probation
sentence is also within the range prescribed by law. We find no error on
this record.

                              CONCLUSION

¶6             We affirm Orellana’s conviction and sentence. Counsel’s
obligations in this appeal will end once Orellana is informed of the outcome
and his future options, unless counsel detects an issue appropriate for the
Arizona Supreme Court’s review. See State v. Shattuck, 140 Ariz. 582, 584-
85 (1984). On the court’s own motion, Orellana has 30 days from the date
of this decision to proceed with a pro se motion for reconsideration or
petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        3